Case 2:18-CV-00182-NDF Document 1 Filed 11/05/18 Page 1 of 17

UNITED STATES DISTRICT COURT FOR THE

 

DISTRICT OF WYOMING

CRAIG CUNNINGHAM, §
Plaintiff, §

§
v. §

§ Civil Case No. \C`é,ev,[@z- l:
Air Voice, Inc. Mukesh Mahaj an, Vivek §
Babbar, Dheer Gulati, TSS Consulting §
Group, LLC, Marcos Taveras, and John/Jane §
Does 1-5 §
Defendant

 

 

 

 

Plaintiff’s Original Complaint

Parties

l. The Plaintiff is Craig Cunningham and natural person and was present in Texas for all
calls in this case in Collin County.

2. Air Voice, Inc., is a Wyoming corporation that can be served via Registered agent
Incorp Services, Inc., 1910 Thomas Ave., Cheyenne, WY 82001 or Corporate Off`lcer
Vivek Babbar 42480 Benfold Sq., Brambleton, VA 20148 or 666 Plainsboro Road,
Suite 1335 Plainsboro NJ, or 918 Waterview Way, Apt 0 Champaign, IL 61822.

3. Dheer Gulati is a natural person who can be served at 278 Hayes Dr., Saddlebrook,
NJ 07663.

4. Mukesh Mahajan is a natural person who can be served at 205 Christiana des Bear,
DE 19701

5 . TSS Consulting Group is a Florida corporation that can be served Via Registered

agent Reg Agent The Law Office of Vik Parti PA 73 80 Sand Lake Road, ste 500,

 

lO.

Case 2:18-Cvj00182-NDF Document 1 Filed 11/05/18 Page 2 of 17

Orlando, FL 32819.

Marcos Taveras is a natural person who can be served at 8815 Conroy Windermere

Road, #185 Orlando, FL 32835

John/Jane Does 1-4 are other liable parties currently unknown to the Plaintiff.
JURISDICTION AND VENUE

l\msdi£U_Qn. This Court has federal-question subject matter jurisdiction over

Plaintiff’s TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a federal

statute Mms v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012). This Court has

supplemental subject matter jurisdiction over Plaintiff’s claim arising under Texas

Business and Commerce Code 305 .053 because that claim: arises from the same

nucleus of operative fact, i.e., Defendants’ telemarketing robocalls to Plaintiff; adds

little complexity to the case; and doesn’t seek money damages, so it is unlikely to

predominate over the TCPA claims.

gersoan ,lg[!'§digtign. This Court has general personal jurisdiction over the

defendant because the company is headquarted in Wyoming and the other named

corporations have contracted with ASI, LLC to launder money through the ASI’s

merchant and bank accounts

Y_eml§. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1)-(2)

because a substantial part of the events giving rise to the claims_the calls and sale of

goods and services directed originated in Wyoming and the defendants reside in this

district or contracted with Wyoming entities to launder money.

THE TELEPHONE CONSUMER PROTECTION ACT OF 1991, 47 U.S.C. §

227

ll.

12.

13.

l4.

15.

l6.

17.

Case 2:18-CV-00182-NDF Document 1' Filed 11/05/18 Page 3 of 17

In 1991, Congress enacted the TCPA in response to a growing number of consumer
complaints regarding telemarketing

The TCPA makes it unlawful “to make any call (0ther than a call made for emergency
purposes or made with_ the prior express consent of the called party) using an
automatic telephone dialing system or an artificial or prerecorded voice to any
telephone number assigned to a cellular telephone service.” 47 U.S.C. §
227(b)(1)(A)(iii).

The TCPA makes it unlawful “to initiate any telephone call to any residential
telephone line using an artificial or prerecorded voice to deliver a message without
the prior express consent of the called party, unless the call is initiated for emergency
purposes, is made solely pursuant to the collection of a debt owed to or guaranteed by
the United States, or is exempted by rule or order” of the Federal Communication
Commission (“FCC”). 47 U.S.C. § 227(b)(1)(B).

The TCPA provides a private cause of action to persons who receive calls in violation
of § 227(b). 47 U.S.C. §227(b)(3).

Separately, the TCPA bans making telemarketing calls without a do-not-call policy
available upon demand 47 U.S.C. § 227(0); 47 C.F.R. § 64.1200(d)(l).l

The TCPA provides a private cause of action to persons who receive calls in
violation of § 227(c) or a regulation promulgated thereunder. 47 U.S.C. § 227(c)(5).
According to findings of the FCC, the agency vested by Congress with authority to
issue regulations implementing the TCPA, automated or prerecorded telephone calls

are a greater nuisance and invasion of privacy than live solicitation calls and can be

 

l See Code ofFederal Regulations, Title 47, Parts 40 to 60, at 425 (2017)
(codifying a June 26, 2003 FCC order).

18.

19.

20.

21.

Case 2:18-CV-00182-NDF Document 1 Filed 11/05/18 Page 4 of 17

costly and inconvenient

The FCC also recognizes that “wireless customers are charged for incoming calls
whether they pay in advance or after the minutes are used.” ln re Rules and
Regulations Implementing the Tel. Consumer Prot. Act 0f1991, 18 FCC Rcd. 14014,
14115 11 165 (2003).

The FCC requires “prior express written consent” for all autodialed or prerecorded
telemarketing robocalls to wireless numbers and residential lines. In particular:[A]
consumer’s written consent to receive telemarketing robocalls must be signed and be
sufficient to show that the consumer: (l) received clear and conspicuous disclosure
of the consequences of providing the requested consent, i.e., that the consumer will
receive future calls that deliver prerecorded messages by or on behalf of a specific
seller; and (2) having received this information, agrees unambiguously to receive
such calls at a telephone number the consumer designates In addition, the written
agreement must be obtained without requiring, directly or indirectly, that the
agreement be executed as a condition of purchasing any good or service.
In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of
1991 , 27 FCC Rcd. 1830, 1844 11 33 (2012) (footnote and internal quotation marks
omitted). FCC regulations “generally establish that the party on whose behalf a
solicitation is made bears ultimate responsibility for any violations.” In the Matter of
Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991 , 10 FCC
Rcd. 12391, 12397 11 13 (1995).

The FCC confirmed this principle in 2013, when it explained that “a seller may be

held vicariously liable under federal common law principles of agency for violations

22.

23.

24.

25.

26.

Case 2:18-CV-00182-NDF Document 1 Filed 11/05/18 Page 5 of 17

of either section 227(b) or section 227(0) that are committed by third-party
telemarketers.” fn the Matter of the Joint Petition Fz`led by Dish Network, LLC, 28
FCC Rcd. 6574, 6574 11 1 (2013).

Under the TCPA, a text message is a call. Satter;fiela' v. Simon & Schuster, Inc., 569
F.3d 946, 951 - 52 (9th Cir. 2009).

A corporate officer involved in the telemarketing at issue may be personally liable
under the TCPA. E.g., Jackson Five Star Catering, Inc. v. Beason, Case No. 10-
10010, 2013 U.S. Dist. LEXIS 159985, at *10 (E.D. Mich. Nov. 8, 2013) (“[M]any
courts have held that corporate actors can be individually liable for violating the
TCPA where they had direct, personal participation in or personally authorized the
conduct found to have violated the statute ” (intemal quotation marks omitted));
Maryland v. Universal Elections, 787 F. Supp. 2d 408, 415 - 16 (D. Md. 2011) (“If
an individual acting on behalf of a corporation could avoid individual liability, the
TCPA would lose much of its force.”).

The Texas Business and Commerce Code 305.053
The Texas Business and Commerce code has an analogus portion that is related to the
TCPA and was violated in this case.
The Plainh'ff may seek damages under this Texas law for violations of 47 USC 227 or
subchapter A and seek $500 in statutory damages or 81500 for willful or knowing
damages

FACTUAL ALLEGATIONS

Rachel with Card Services is the bane of the existance of many consumers These are

calls long since prosecuted by the FTC that make iraudulent, misleading, false

Case 2:18-cV-00182-NDF Document 1 Filed 11/05/18 Page 6 of 17

promises and exaggerated claims to consumers These seams have taken place for
years and continue to this day. Air Voice, Inc. Mukesh Mahajan, Vivek Babbar,
Dheer Gulatiare ringleaders of this scam and have called thousands of consumers
including the Plaintiff in violation of the TCPA.

27. The calls alleged were placed by or on behalf of Air Voice, Inc. Mukesh Mahajan,
Vivek Babbar, Dheer Gulati. Vivek Babbar controlled Air Voice, Inc and directed
agents of Air Voice Inc. to place illegal robocalls to the Plaintiff in this case without
consent and not related to any emergency purpose as alleged in this complaint
Mukesh Mahajan, Vivek Babbar, Dheer Gulati controlled Air Voice Inc and directed
agents of Air Voice Inc to place calls to the Plaintiff s cell phone without consent and
not related to any emergency purpose as alleged in this complaint

Mukesh Mahajan, Vivek Babbar, Dheer Gulati and Air Voice Inc TCPA violations

28. Mr. Cunningham received multiple calls from a variety of spoofed caller ID’s that
contained a pre-recorded message and were initiated using an automated telephone
dialing system. The calls were on behalf of Mukesh Mahajan, Vivek Babbar, Dheer
Gulati and Air Voice Inc., and TSS Consulting Group, LLC and Marcos Tavares.

29~. In September and October 2018, the Plaintiff recieved multiple calls from multiple
spoofed or non-working caller ID’s all designed to trick consumers into picking up
the phone by using false, misleading, and fraudulent caller ID’s. These calls were not
related to an emergency purpose or any consent provided by the Plaintiff.

30. An example of a pre-recorded message was “This is not a solicitation call. Hi, this is
the credit card holder reward center with Visa Mastercard. We have been monitoring

your credit card accounts for the last 6 months Congratulations on your excellent

31.

32.

33.

Case 2:18-CV-00182-NDF Document 1 Filed 11/05/18 Page 7 of 17

payment histo)jy... ” This call was from 615-331-7890, which is a local area spoofing
designed to trick consumers to pick up the phone by making it appear to be a local
number calling the Plaintiff, to 615-331-7262 on 10/23/2018.

Each and every call was initiated using an automated telephone dialing system as
there was a 3-4 second pause of dead air before the call connected and the pre-
recorded message started.

In total, the Plaintiff received at least 9 calls by or on behalf of Mukesh Mahajan,
Vivek Babbar, Dheer Gulati and Air Voice Inc., and TSS Consulting Group, LLC and
Marcos Tavares. The Plaintiff continued that the calls were on behalf of TSS
Consulting Group by calling the 800 number given for customer service and the
agents continued that the calls were on behalf of TSS Consulting 1

On October 24, 2017, the Plaintiff had a charge appear on his credit card from Air
Voice, Inc. in the amount of$1,200 for the card ending in 8565 (See Screenshot Ex
A). The Plaintiff never authorized this charge by Air Voice, Inc., and never spoke or
interacted with anyone associated with Air Voice, Inc., before the charge was made.
The $1200 charge corresponds to an amount the individuals with “card services”
claimed to charge the Plaintiff on 10/23/2018.

Alleged Calls

 

Date/Tlme Type Number Duration Direction Network

 

25/09/2018 1:05 PM

call

(615) 331 -7890

165

inbound

cell

 

24/09/2018 6:18 PN|

call

(615) 331-7890

483

inbound

cell

 

19/09/2018 7:54 PM

call

(615) 331 -7890

1m 278

inbound

cell

 

13/09/2018 9:41 PM

call

(615) 331 -7890

1m93

inbound

cell

 

11/09/2018 6:11 PN|

call

(615) 331 -7890

1m16$

inbound

cell

 

30/10/2018 1:55 AM

call

(615) 331~7890

375

outbound

cell

 

29/10/2018 2:51 PM

call

(615) 331 -7890

1m9$

inbound

cell

 

23/10/2018 5143 PM

call

(615) 331 -7890

51 m 265

inbound

cell

 

18/10/2018 9:01 PM

call

(615) 331 -7890

3m 175

inbound

cell

 

 

02/10/2018 1123 PM

 

call

 

(615) 331 -7890

 

1m95

 

inbound

 

cell

 

 

34.

35.

36.

Case 2:18-CV-00182-NDF Document 1 Filed 11/05/18 Page 8 of 17

On 08/25/2018, the Plaintiii` called 609-269-4672 a number associated with Air Voice
Inc., but it was a Google Voice number and left a message Vivek Babbar is the CEO
and corporate officer of Air Voice Inc. Vivek indicated that his company charged my
card for debt relief services, but the Plaintiff never authorized any transaction with
Vivek or Air Voice Inc. The Plaintiff was emailed financial records showing the
transaction and subsequent refund from the perspective of Air Voice, Inc., continuing
the transaction was made and matched the charges on the Plaintiff’s credit card.(See
Ex B and C) 1

Mukesh Mahajan, Vivek Babbar, Dheer Gulati and Air Voice Inc., and TSS

Consulting Group, LLC and Marcos Tavares knowing and Willful
Telemarketing regulation violations

On information and belief, Mukesh Mahajan, Vivek Babbar, Dheer Gulati and Air
Voice Inc., and TSS Consulting Group, LLC and Marcos Tavares and did not have a
written do-not-call policy while it was sending calls to Mr. Cunningham

On information and belief, Mukesh Mahajan, Vivek Babbar, Dheer Gulati and Air
Voice Inc., and TSS Consulting Group, LLC and Marcos Tavares did not train its

agents engaged in telemarketing on the existence and use of any do-not-call list.

37. Calls on behalf of Mukesh Mahajan, Vivek Babbar, Dheer Gulati and Air Voice Inc.,

and TSS Consulting Group, LLC and Marcos Tavares. did not provide Mr.
Cunningham with the name of the individual caller or the name of the person or entity

on whose behalf the call was being made

38. Each and every call placed on behalf of and for the benefit of Mukesh Mahajan,

39.

40.

41.

42.

43.

44.

45.

46.

Case 2:18-cV-00182-NDF Document 1 Filed 11/05/18 Page 9 of 17

Vivek Babbar, Dheer Gulati and Air Voice Inc., and TSS Consulting Group, LLC and
Marcos Tavares

Mr. Cunningham has a limited data plan. Incoming text messages chip away at his
montlily allotment

Mr. Cunningham has limited data storage capacity on his cellular telephone
Incoming calls from Mukesh Mahajan, Vivek Babbar, Dheer Gulati and Air Voice
Inc., and TSS Consulting Group, LLC and Marcos Tavares consumed part of this
capacity.

No emergency necessitated the calls

Each call was sent by an ATDS.

Vivek Babbar’s control over Air Voice Inc. and Marcos Tavares control over
TSS Consulting Group, LLC Including its Illegal Robocalling and
Telemarketing

At all times relevant to the claims alleged herein, Vivek Babbar was the sole
corporate officer in charge of Air Voice Inc. and Marcos Tavares had sole control
over TSS Consulting Group, LLC. Each and every call was placed on behalf of the
corporate entites owned by Marcos Tavares and Vivek Babbar.

Tavares and Babbar were aware that ASI, LLC was sending automated, telemarketing
text messages en masse to people, including Plaintiff, who had not requested to be
contacted by Air Voice Inc and TSS Consulting.

As the senior-most executives for their corporations, Tavares and Babber had the
power to stop these spam campaigns

As the senior-most executives for their corporations, Tavares and Babber had the

Case 2:18-CV-00182-NDF Document 1 Filed 11/05/18 Page 10 of 17

power to fire the managers and employees taking part of the day-to-day operations of
these illegal robocalling operations

47 . Instead, Tavares and Babber allowed the calls to continue and the responsible
managers to keep their jobs-despite his knowledge of frequent do-uot-call
complaints from recipients of these messages, including the Plaintiff

Violations of the Texas Business and Commerce Code 305.053

48. The actions of Mukesh Mahajan, Vivek Babbar, Dheer Gulati and Air Voice Inc., and
TSS Consulting Group, LLC and Marcos Tavares violated the Texas Business and
Comrnerce Code 305 .053 by placing automated calls to a cell phone which violate 47
USC 227(b). The calls by Mukesh Mahajan, Vivek Babbar, Dheer Gulati and Air
Voice Inc., and TSS Consulting Group, LLC and Marcos Tavares violated Texas law
by placing calls with a pre-recorded message to a cell phone which violate 47 USC
227(0)(5).

49. The calls by Mukesh Mahajan, Vivek Babbar, Dheer Gulati and Air Voice Inc., and
TSS Consulting Group, LLC and Marcos Tavares violated Texas law by spoofing the

caller ID’s per 47 USC 227(e) which in turn violates the Texas statute.

I. F[RST CLAIM FOR RELIEF

(Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(1)(A))

(Against All Defendants)
1. Mr. Cunningham realleges and incorporates by reference each and every
allegation set forth in the preceding paragraphs
2. The foregoing acts and omissions of Defendants and/or their affiliates or

agents constitute multiple violations of the TCPA, 47 U.S.C. § 227(b)(1)(A), by making

Case 2:18-cV-00182-NDF Document 1 Filed 11/05/18 Page 11 of 17

non-emergency telemarketing robocalls to Mr. Cunningham’s cellular telephone number

without his prior express written consent

3. Mr. Cunningham is entitled to an award of at least $500 in damages for
each such violation. 47 U.S.C. § 227(b)(3)(B).

4. Mr. Cunningham is entitled to an award of up to $1,500 in damages for
each such knowing or willful violation. 47 U.S.C. § 227(b)(3).

5. Mr. Cunningham also seeks a permanent injunction prohibiting

Defendants and their affiliates and agents from making non-emergency telemarketing

robocalls to cellular telephone numbers without the prior express written consent of the

called party.

II. SECOND CLA]M FOR RELIEF
(Telemarketing Without Mandated Safeguards, 47 C.F.R. § 64.1200(d))
(Against All Defendants)

6. Mr. Cunningham realleges and incorporates by reference each and every
allegation set forth in the preceding paragraphs

7. The foregoing acts and omissions of Defendants and/or their affiliates or
agents constitute multiple violations of FCC regulations by making telemarketing
solicitations despite lacking:

a. a written policy, available upon demand, for maintaining a do-not-

call list, in violation of 47 C.F.R. § 64.1200(d)(1); 2

 

2 See id. at 425 (codifying a Juue 26, 2003 FCC order).

Case 2:18-CV-00182-NDF Document 1 Filed 11/05/18 Page 12 of 17

b. training for the individuals involved in the telemarketing on the
existence of and use of a do-not-call list, in violation of 47 C.F.R. § 64.1200(d)(2);3 and,
c. in the solicitations the name of the individual caller and the name
of the person or entity on whose behalf the call is being made, in violation of 47 C.F.R. §
64.1200(d)(4).4
8. Mr. Cunningham is entitled to an award of at least 8500 in damages for
each such violation. 47 U.S.C. § 227(c)(5)(B).
9. Mr. Cunningham is entitled to an award of up to $1,500 in damages for
each such knowing or willful violation. 47 U.S.C. § 227(c)(5).
10. Mr. Cunningham also seeks a permanent injunction prohibiting
Defendants and their affiliates and agents from making telemarketing solicitations until

and unless they (l) implement a do-not-call list and training thereon and (2) include the

name of the individual caller and ASI, LLC’s name in the solicitations

lII.THIRD CLAIM FOR REL[EF: Violations of The Texas Business and

Commerce Code 305.053
ll. Mr. Cunningham realleges and incorporates by reference each and every
allegation set forth in the preceding paragraphs
12. The foregoing acts and omissions of Defendants and/or their affiliates or

agents constitute multiple violations of the Texas Business and Commerce Code

305.053, by making non-emergency telemarketing robocalls to Mr. Cunningham’s

 

3 See z'd. at 425 (codifying a Juue 26, 2003 FCC order).
4 See id. at 425 - 26 (codifying a Juue 26, 2003 FCC order).

Case 2:18-cV-00182-NDF Document 1 Filed 11/05/18 Page 13 of 17

cellular telephone number without his prior express written consent in violation of 47

USC 227 et seq.

13. Mr. Cunningham is entitled to an award of at least $500 in damages for
each such violation.Texas Business and Commerce Code 305.053(b)

l4. Mr. Cunningham is entitled to an award of up to $1,500 in damages for

each such knowing or willful violation. Texas Business and Commerce Code

305.053(¢).

IV. PRAYER FOR REL[EF
WHEREFORE, Plaintiff Craig Cunningham prays for judgment against
Defendant Mukesh Mahaj an, Vivek Babbar, Dheer Gulati and Air Voice Inc., and TSS
Consulting Group, LLC and Marcos Tavares, jointly and severally as follows:
A. Leave to amend this Complaint to name additional DOESs as they are

identified and to conform to the evidence presented at trial;

B. A declaration that actions complained of herein by Defendants violate the
TCPA and Texas state law;
C. An injunction enjoining Defendants and their affiliates and agents from

engaging in the unlawful conduct set forth herein;

D. An award of $3000 per call in statutory damages arising from the TCPA
intentional violations jointly and severally against the corporation and individual for 9
calls

E. An award of $1,500 per call in statutory damages arising from violations

of the Texas Business and Commerce code 305.053

Case 2:18-cV-00182-NDF Document 1 Filed 11/05/18 Page 14 of 17

F. An award to Mr. Cunningham of damages, as allowed by law under the
TCPA;

G. An award to Mr. Cunningham of interest, costs and attorneys’ fees, as
allowed by law and equity

H. Such further relief as the Court deems necessary, just, and proper.

.r"\
rai nlng

Plaintiti`,

  

Craig Cunningham, Plaintiff, Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075

October 31, 2018

\U`l

1°’3"2°13 Case 2:18-CV-00182-NDF DocLiiPF€l*ll*Tf°"F‘=llie'd'§‘!VEtB/l$ Page 1_0117

cltl`

Citi® l AAdvantage® Executive Wor|d EliteTM Mastercard®-BSBS

 

Transaction Detai|s

 

Date Dascription Amou\‘ll

 

Ocl. 24, 2018 Air Voice Pty le MCF' Ke||yville AUS $ 1,200.00

Additianal Datails

Transac!ion Type; Pun:hases

Posted Dale: Oct. 24, 2018

Category: Services - COUNSEL|NG-DEB'|',MARR|AGE.F‘ERSGN
AL

Raferance Nurnber“. CLWV4UU|J

Merchant Coumry'. Auslra|ia

 

hflps:llon|ine .cili.com!L.lSlCBOLJainJcaraocdeUflow.action?insta noe!D=‘lacbeb49-Bb93-47d1-954'!-804abbc3822€&toFocusTJ=true&J FP_TOKEN =E3. .. 111

_ Case 2: 18- C-\/- -00182- NJDF Docurnent 1 Filed 1 05/18 Page 16 of 17 §
>< M ;‘=.'-',-". --‘. 11- -»\ X y ~.‘~l il - » : l ~. i. i___ !"‘ l l~.'»` -i- l~= X W i.l'¢i?.~u=:€'€:r X +

ci Warri':-z 351-1 <'_`-,iol)\-_i| zio|uuo'i; §"tj,‘ _i_c:a l.»`li_l_é »i:r:_:»_g barracks.nierchantwarrior.com w

 

lU

 

DATE T|ME AMOUNT STATUS

26 Oct 2018 8:08:38 AM - 31.200.00 refunded
24 Or.t 2018 7:51:?3 AM 51.200.00 approved
Tran$action Detai|g PREV RESULT NEXT RESULT BA

Transaction information

 

Transaction iD Transaction Type
Date Sale Amount

Tlme Transaction Status APPROVED (5
Setllement Amount Fees
Receipt No Provider Response
Store lD Reference |D

 
 

search

 

l C`ase 2:18-cV-001<82-N,_DF Document 1 Filed 111105/18 Page 17 of 1)7
\"'“`1 ¢'**` ' '1!"~ \_j `ii "1'?"' '; :=‘. '} k »._17|._\_` ' .¢,

'-~l-\ 1-
/"*';‘=n'_ ".".\'._i.r";:~‘ :_`»i~" "_'*§;i)_:il i-c-I irl _‘-'i_: 'F‘:‘_. _'-_\;:) l-i\-_i; 'i‘.t::.-_'. barracks.merchantwarrior.rom @>( ,

\K-f iii-‘"-;.‘ '_ Yi-: -; ',' X +

Custorner information

Custorner Narne ZipiPostcode
Address ` Country
State Phone
Clty - Emai|
IP

Payment lniormation

Name of Product Credit Card Number .
Name of Cardholder Expiry Date
BlN BlN Bank Narne
BlN Type am country

Custom Field

search ig

 

